Case 4:17-cv-03877 Document 48 Filed on 05/09/19 in TXSD Page 1 of 4

United States Courts
Southern District of Texas
FILED)

IN THE UNITED STATES DISTRICT couRT MAY 09 2019
FOR THE SOUTHERN DISTRICT OF TEXAS '

HOUSTON DIVISION David J. Bradley, Clerk of Court
KAMME O S
§
Plaintiff, s CIVIL ACTION No.
Ss 4:17-cv—-03877
vs. $
S$
TEXAS A&M UNIVERSITY, et al., §
$ JURY TRIAL DEMAND
Defendants. §
$
§
§

 

PLAINTIFF’ S RESPONSE TO DEFENDANT’S NOTICE OF INTENTION
TO TAKE THE ORAL AND VIDEOTAPED DEPOSITION OF THE PLAINTIFF.

 

TO THE HONORABLE JUDGE SIM LAKE and MAGISTRATE JUDGE NANCY 'K.

JOHNSON: Friday, April 19, 2019 Plaintiff contacted the

Defendant's representation via email

(Yvonne.bennett@oag.texas.gov) to suggest a conference. The

 

response from the Defendant has been a request for deposition

instead.

May 1, 2019 Plaintiff received the Defendant’s NOTICE OF

INTENTION. Upon reading the document what stands out to the

Plaintiff is the line that reads, “the deposition will continue

day to day until completed”.

Plaintiff objects to the unending, open ended request of

deposition. The more Plaintiff considers the INTENTION of this

aggiecarpentermom@gmail.com PLAINTIFF’S RESPONSE TO DEFENDANT’S INTENTION 1
Case 4:17-cv-03877 Document 48 Filed on 05/09/19 in TXSD Page 2 of 4

{
deposition, the more concerned she becomes that it’s another

potentially hostile experience for her.

Being pro se, the Plaintiff has written what has been submitted
to the Court and maintains that what she has submitted is as
accurate and honest as she has been able to understand and

explain.

Plaintiff endured many witnessed meetings 2014-2016 via the
Defendant, from “I notice you’ve been wearing dresses, you
should really wear pants” to “I DARE YOU TO FILE ANOTHER
COMPLAINT WITH HR!” |
Plaintiff submitted 15+/- written complaints to the Defendant
2015-2016 about how she was being treated at work, following
the Texas A&M System Policies. These complaints were either
untimely vaguely answered or not answered at all, but they were
submitted to the Defendant by the Plaintiff in a timely manner
2015-2016. Plaintiff also contacted TAMU Human Resources: ‘by
phone and by email expressing that she was afraid to go to the
meetings and asked for an unbiased witness, to no avail —- the
meetings only grew more hostile towards the Plaintiff.

During the FEOC investigation 2015, mediation was denied July .
8, 2015 by the Defendant; the work load and atmosphere for the

Plaintiff grew increasingly more difficult and confusing.

After all the different witnessed meetings 2015-2016,

 

especially the 11-20-2015 verbal assault by her supervisor

aggiecarpentermom@gmail.com PLAINTIFF’S RESPONSE TO DEFENDANT’S INTENTION ‘ 2
Case 4:17-cv-03877 Document 48 Filed on 05/09/19 in TXSD_ Page 3 of.4.

SWATI KALE, the Plaintiff is fearful of the situation and would
prefer to never have another meeting with the Defendant-anyone.
For these reasons and more - Plaintiff requests the Court deny
the Defendant’s request for a never-ending deposition of the
Plaintiff.
If a deposition is required, Plaintiff requests it be limited
in both time and scope. Even better if, the Defendant accepts

the Plaintiff’s written words as her statements.

Plaintiff doesn’t know how to go about having a conference to

    

 

discuss) settlement 42 the Defendant continues to refuse to
\
meet?
Respect |
\YeVv .
Kamme O aggiecarpentermom@gmail.com 979.575.1091

 

CERTIFICATE OF SERVICE

 

I hereby certify that on or before 05-08-2019, Plaintiff
emailed a copy of this document to:

YVONNE D. BENNETT

Yvonne. bennett@oag.texas.gov
Assistant Attorney General
General Litigation Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548

 

  

aggiecarpentermom@gmail.com PLAINTIFF’S RESPONSE TO DEFENDANT’S INTENTION 3
ee,
a

Case 4:17-cv-03877 Document 48 Filed on 05/09/19 in TXSD_ Page 4 of 4

rn |
{

, ~ erm

GE PAID
8-04

305H 130198.

A

i
19

8

T
,

DHLIKRSS a

 

EO yong fog APEC p EPA Pag typ ty feed ChOTOt-soged

O01 _g92LL

LLEGQ “No-Lh+t7

SL NOUS GH}

01014) Yo Of CaLs2n
yar 0ooXLs HG guar

REZ hee? DODO OTOE FTDe

A

tentlan Or Retin

   

Ove} >i COKE
CANWY |

 
  
